oh 0 = PF SAB EYOjA44-R Document 1 Filed 12/10/20 Page 1 of 5

E. L. Dugan,
Appellant

Vv.

Oklahoma Health Care Authority
Appellee

 

M. W. Dugan,
Appellant

v.
Oklahoma Health Care Authority
( Appellee

 

H. L. Dugan,
Appellant

Vv.
Oklahoma Health Care Authority
Appellee

 

C. I. Dugan,
Appellant

Vv.

Oklahoma Health Care Authority
Appellee

 

F.C. Dugan, (minor)
Appellant

Vv.

Oklahoma Health Care Authority
Appellee

Nema Sar! Need! Neawe! Saaee! Nena Neel Sea! Nemaatl New! Soe Name! Nope? Seema! Nee Naame Sean! Sms! Seaaee! Sse! Neat Seeet! Newe! Some! Senco! Srampet! Nee! Nema! Sem! Ngee! Neel Nee! Neel Neel Seer!

 

Appeal and Hearing Demand with Plaintiff Expert Witnesses
Amended Complaint

The simply stated amended claim on appeal moves to the State of Oklahoma

administrative authorities for removal of civil authority and remedy over all-risk public
Jo LS  DoGse Debjev1244-R Document 1 Filed 12/10/20 Page 2 of 5

and private health and property insurance provisions delayed and denied. The Oklahoma
Health Care Authority (QHCA) has administrative law authority over the eligible title II
public health plans and is wrapped in the other medical authorities for the private plans
and property insurance, wills, trusts and intellectual properties for these appellants who
are a Oklahoma statespersons plaintiff family. OHCA has used an incorrect standard of -
review. Failing both arbitrary-or-capricious and substantial evidence under the
Administrative Procedures Act.

Hearing

Under the “judiciable controversy” as the Honorable Judge Joseph H. Young |
terms, OHCA appeals are expected to commence with impartial authority over contract
and insured benefits laws. The evidence for severity of illness, loss of property and
quality of life and continued health making the claims not time barred have not been
reviewed. Plaintiff appointed expert witnesses will provide review and expertise over
health, life and property insured provisions displaced under civil authority for a decade
now. These appellants have not been given a hearing through OHCA. Under law, it
would be cherry picking or an arbitrary and capricious standard to omit certain family
members instead of all plaintiffs originally covered and even cared for together on
policies before displaced by civil authority. Young ordered the plaintiff family
consolidated into this case. The best outcome will be individual awards within the group.

A fair hearing is required under 75 O.S. 250.1. Composition of Administrative
Procedures Act. The passage reads:

A. The Administrative Procedures Act shall be composed of two Articles.
3 aS 20-2FT HCY Document 1 Filed 12/10/20 Page 3 of 5

Sections 250, 250.1, 250.3, 250.4, 250.5 and 250.8 of this title are applicable to both
Articles I and II. Article I relating to agency filing and publication requirements for
rules shall consist of Sections 250.2, 250.6, 250.7 and 250.9 through 308.2 of this

title and Section 5 of this act. Article II relating to agency notice and hearing
requirements for individual proceedings shall consist of Sections 308a through 323

of this title. |

B. Except as otherwise specifically provided in Section 250.4 of this title (OHCA is not
an exception), all agencies shall comply with the provisions of Article I and Article II of
the Administrative Procedures Act.
Added by Laws 1987, c. 207, § 2. Amended by Laws 1989, c. 360, § 2, emerg.

eff. June 3, 1989; Laws 1997, c. 206, § 3, eff. Nov. 1, 1997.

The appellants who are the Oklahoma statespersons plaintiff family include (the
plaintiff family), mother Erika Dugan, father Marcus Dugan, their two daughters Hailey
and/or Felicity and son Carlin. Marc and Erika were married in Tulsa, Oklahoma and
have been married for 27 years. The plaintiff family currently resides in Cleveland
county.

This complaint originated in Federal Oklahoma Western District US District Court
5-17-cv-001221- 001 the dismissal ordered state proceedings for state claims. Judge |
Russell mentioned “all claims” to be remedied. The complaint continues due to civil
unrest and unmet physician ordered medical need with a sidelined plan of care for
diagnosed and previously treated undisputed specialized medical conditions by legitimate

medical sources with hierarchy and standard of care. This coverage applies when a civil
Ca eee eR Document 1 Filed 12/10/20 Page 4 of 5
JeS “ORM

authority (€.g., state, local or federal governmental entity) prohibits access to an insured’s
premises or policies due to direct physical loss of or damage to property, from a covered
cause of loss. US DC WDMO 6:20-cv-03127-SRB, Southern Hospitality, Inc. v. Zurich
American Insurance Co., 393 F. 3d 1137 (10th Cir. 2004), Borah, Goldstein, Atschuler,
Nahins & Goidel, P.C. v. Trumbull Insurance Co., 2016 N.Y. Slip Op. 32736 (U) (N.Y.
Cty. Apr. 5, 2016).

Erika operated a business in the home, had her business insured with her home
insurer and separate business bank accounts she had asked for a loan for expansion to an
office before the authorities found water findings over the maximum contaminant levels
but the bank denied her expansion loan. The plaintiff family’s access to care and property
became prohibited to their home due to civil authority interruptions in care and property.

The plaintiff family seeks a declaratory judgement for breech of contract Extra
Expense coverage environmental coverage (Counts In, V), Dependent Property coverage
(Counts V), Civil Authority coverage (Counts IV, V), Extended Home Business Income
coverage & Equipment (Counts II, I), Ingress and Egress coverage (Counts I, I), Health
Care Coverage (Counts XV, II), irreparable Harm (V, II) and Sue and Labor coverage
(Counts XIII, XIV). The plaintiff family asks for access to an upload site the way a
lawyer would have access to place documents for hearing about insurance values, a time
and declaration of linear progressions of health and unmet health needs, damages to
health, and other disruptions by civil authorities. Under administrative law, we ask your
honor to provide a list of documents you expect to review, questions it is felt documents

should answer and anything else expect to prepare properly for an OHCA hearing to
C “PEt -0OA2Z44-R Document1 Filed 12/10/20 Page 5 of 5
Hol &

reflect statespersons, natural born citizenship, family history, childrearing and care for
illnesses, life threatening events without interference, misleading or impropriety by any
actors, prove legal challenges met or other necessary documentation.

Rules and Statutes such as OS 2001, §1361 — §1375; 75-85.58A; 36 OK Stat §
36-309.3 illustrate how OHCA serves as an authority wrapped in many areas of medical
need and insured status key players and these laws link the bad actor and misled
experiences or impropriety with how payers prejudice the medical need of patients and
lead away from the patient/physician relationships and the rules of “all risk” insurance to
follow standards of care, treat to better, and refrain from blaming the patient.

Under 75 OS. 250. It seems the Chief Executive Officer of the Oklahoma
Authority might be “Administrative head” of Oklahoma medical governance and how
that wraps around Oklahoma Universities that practice medicine, state agencies and their
role in legislative governance, medical office staff, and licensed staff, defense attorney
health care lawyers that continue to mislead or place alternate fact on the plaintiff family
through McAfee and Taft of Oklahoma City, Connors and Winters of Tulsa, and other
collection agencies for medical balance billing such as Morgan & Associates, Works &

Lentz, Tulsa Adjustment Bureau lawyers as health seeking has occurred and some acute _ fee. (

oe 2M. rhs

   

care commences.

aie t
~ ‘ fr (dso — ettan doo kG Mu. Dugan (2-3-2
Wilhstoud : ple 3 c. ;
